10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-00144-RSL Document15-2 Filed 11/28/18 Page l of 3

U.S. DISTRICT COURT JUDGE ROBERT S. LASNlK

UNITED STATES DISTRICT COURT
]N THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ALEXA D. sMITH, )
§ Civil No. cls-0144-RSL
Plaintiff, )
v. g »fP-ROPQ'SE-B}ORDER
)
NANCY A. BERRYHILL, Deputy §
Commissioner of Social Security for )
Operations, )
)
Defendant. §

 

THIS MATTER having been brought before this Court upon the Parties' Stipulated
Motion for Equal Access to Justice Act attorneys’ fees and costs, and the Court having fully
considered this matter:

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff’s Motion is
Granted and Plaintiff is awarded attomeys’ fees in the amount of $6,424.96 and reimbursement
of expenses in the amount of $29.91 for a total of $6,454.87 pursuant to the Equal Access to
Justice Act, 28 U.S.C. § 2412, subject to any offset as described in Astrue v. Ratlij”, 130 S.Ct.
2521 (2010). Plaintiff is also awarded $7.70 in costs under 28 U.S.C. § 1920.

The check(s) shall be mailed to Plaintiff s attorney’s office: Robey Namba, P.S., 1414 F

Street, Bellingham, WA 98225. If it is determined that Plaintiff’s EAJA fees are not subject to

ROBEY NAMBA, P.S.
1414 F Street
Bellingha.rn, WA 98225
Phone: (360) 676-2548
Fax: (360) 647-7838

{-PRePesEB}oRDER - 1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-00144-RSL Document15-2 Filed 11/28/18 Page 2 of 3

any offset allowed under the Department of the Treasury’s Offset Program, the check for EAJA
fees shall be made payable to Robey Namba, P.S. based upon Plaintiff’s assignment of these

amounts to Plaintiff s attorney as evidenced in the Stipulated Motion and Administrative Record.

V
DATED this day ofM, 2018.

U.S. DIS'I"RICT COURT JUDGE ROBERT S. LASNIK

///

RESPECTFULLY PRESENTED BY:
ROBEY NAMBA, P.S.

s/ David A. Namba

David A. Namba, WSBA# 29347
Attorney for Plaintiff

Robey Namba, P.S.

1414 F Street

Bellingham, WA 98225

Telephone: 360.676.2548

Fax: 360.647.7838

E-mail: maili"a._robevnambalaw.com

 

ROBEY NAMBA, P.S.
1414 F Street
Bellingham, WA 98225
Phone: (360) 676-2548
Fax: (360) 647-7838

{-PROPOS'E'B'}ORDER - 2

 

